Citation Nr: 0735852	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1970, including service in the Republic of Vietnam.  The 
veteran is deceased and the appellant is the surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied service connection for the 
cause of the veteran's death.  In the notice letter 
accompanying the rating decision, the RO denied nonservice-
connected death pension.  The appellant timely perfected an 
appeal of these determinations to the Board.  

In March 2007, the appellant testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  At that 
time, the appellant's representative submitted a statement 
withdrawing the issue of entitlement to nonservice-connected 
death pension.  Thus, that issue is no longer on appeal.  
38 C.F.R. § 20.204 (2007).


FINDINGS OF FACT

1.  The veteran died in November 2003 and the immediate cause 
of his death was cardiopulmonary arrest due to or as a 
consequence of metastatic renal cell cancer due to or as a 
consequence of underlying cardiac/heart involvement.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities, and there were no 
pending claims for service connection.

3.  The veteran is presumed to have been exposed to 
herbicides in service.

4.  Metastatic renal cell cancer and cardiopulmonary 
disorders were first demonstrated many years after service 
and are not shown to be related to any incident of service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 11116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate a claim for service connection for the cause of 
the veteran's death, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence she 
has in her possession that pertains to the claim.  A letter 
advising the appellant of the evidence needed to establish a 
disability rating and effective date was issued in August 
2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the appellant.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2007).

In order to establish service connection for the cause of the 
veteran's death 
(i.e., entitlement to DIC), the evidence must show that a 
disability incurred in or aggravated by service caused or 
contributed substantially or materially to the veteran's 
death.  The issue involved will be determined by the exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made 
of all the facts and circumstances surrounding the death of 
the veteran.  38 C.F.R. § 3.312(a) (2007).

A service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, as opposed to merely 
sharing in the production of death.  Id.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war and cancer or cardiovascular 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning January 9, 1962, and ending May 7, 1975, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); see 
3.309(e).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: the appellant's contentions and 
hearing testimony, the veteran's service medical records, 
private medical records, and VA medical records, and a 
journal article submitted by the appellant.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the appellant contends that the veteran's 
metastatic renal cell cancer is due to exposure to Agent 
Orange during service in the Republic of Vietnam.  She 
asserts that he did not have a family history of cancer and 
that his only exposure to chemicals was during service.  Of 
note, she has submitted a copy of a page from a text on 
cancers of the urinary tract.

The veteran died in November 2003 and the immediate cause of 
his death was cardiopulmonary arrest due to or as a 
consequence of metastatic renal cell cancer due to or as a 
consequence of underlying cardiac/heart involvement.

At the time of the veteran's death, service connection was 
not in effect for any disabilities, and there were no pending 
claims for service connection.

The record shows that the veteran served in the Republic of 
Vietnam.  Thus, the veteran is presumed to have been exposed 
to herbicides in service.

Initially, the Board notes that metastatic renal cell cancer 
and cardiopulmonary disorders other than respiratory cancers 
are not recognized by VA as diseases associated with exposure 
to Agent Orange.  38 C.F.R. § 3.309(e).  The Board notes that 
the veteran developed a respiratory cancer prior to his 
death; however, the record shows that it was a result of 
renal cell cancer metastases.  Thus, service connection is 
not warranted for the respiratory cancer via presumed 
exposure to herbicides in service.  

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

In adjudicating the appellant's claim, the Board must 
consider whether the disability that caused the veteran's 
death - a cardiopulmonary disorder or metastatic renal cell 
cancer - may be service-connected.  

After review, the Board finds that the veteran's metastatic 
renal cell cancer was not shown in service or for many years 
thereafter.  His service medical records are negative for any 
complaint, treatment, or diagnosis of the disorder; and he 
was not diagnosed until October 2003, which is over 33 years 
after discharge.  The Board also finds that his metastatic 
renal cell cancer is not related to any incident of service.  
In this regard, the appellant has not presented any competent 
medical evidence linking the veteran's metastatic renal cell 
cancer to service, to include herbicide exposure therein.  

The Board notes the copy of a page from a text on cancers of 
the urinary tract submitted by the appellant.  The text 
indicates that certain chemicals may play a role in the 
development of cancer.  It also states that some inherited 
syndromes are associated with cancer of the kidney but that 
they account for a minority of cases.  The text further 
states that most often the cancer arises with no family 
history.  In this regard, the Board observes that the text 
does not identify Agent Orange or herbicides as a cause of 
renal cell cancer. 

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary of VA has entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
support of military operations in the Republic of Vietnam 
during the Vietnam Era and each disease suspected to be 
associated with such exposure.  As required by the statute 
and agreement, the NAS submits a report to the Secretary 
every two years regarding the results of their review and 
summarization of the medical literature.  In the latest 
report, NAS concluded that on the basis of its evaluation of 
the epidemiologic evidence reviewed and in previous VAO 
reports, there is inadequate or insufficient evidence to 
determine an association between exposure to herbicides and 
renal cancer.  72 Fed. Reg. 32395-01 (June 12, 2007).

In this case, there is no evidence of cancer in service, or 
within one year following discharge from service.  Moreover, 
there is no competent medical opinion linking the veteran's 
renal cell cancer with service, to include herbicide 
exposure.  Thus, service connection for the cause of the 
veteran's death due to metastatic renal cell carcinoma is not 
warranted.

As for a cardiopulmonary disorder other than respiratory 
cancer, the Board similarly finds that any such disorder was 
not shown in service or for many years thereafter, and it is 
not related to any incident of service.  The service medical 
records are negative for any complaint, treatment, or 
diagnosis of any heart or respiratory disorder.  Although the 
private medical records reflect that the veteran had 
hypertension, the record fails to show that it originated in 
service or within one year thereafter or is related to any 
incident of service.  Thus, service connection for a 
cardiopulmonary disorder, to include hypertension, is not 
warranted on a direct basis or as a presumptive chronic 
disease.  

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to service.  The 
Board observes, however, that she, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the preponderance of the evidence is against a 
finding of service connection for cause of the veteran's 
death.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


